      Case 2:19-cv-11149-LMA-DMD Document 94 Filed 03/31/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC        §                    C.A. NO. 2:19-cv-11149-LMA-DMD
                                 §
V.                               §
                                 §
DEQUINCY R. RICHARD              §                    SEC. “I”                MAG. (3)
                                 §
V.                               §
                                 §
REC MARINE LOGISTICS, LLC,       §
GULF OFFSHORE LOGISTICS LLC and  §
OFFSHORE TRANSPORT SERVICES, LLC §

                 RICHARD’S MEMORANDUM IN OPPOSITION TO
             MOTION REQUESTING COURT’S REVIEW AND REVERSAL
                         OF MAGISTRATE’S ORDER

       NOW INTO COURT, through undersigned counsel, comes Defendant/Counter/Third-Party

Plaintiff DeQuincy Richard (“Richard”), and, for his Memorandum in Opposition to the

“Defendants’” Motion Requesting Court’s Review and Reversal of Magistrate’s Order Issued 9th

April 2020 (Rec. Doc. 87), would respectfully show:

                                       I. BACKGROUND

       REC Marine and its counsel are the subject of numerous discovery disputes that have

previously been briefed to this Court. The Court is well familiar with the disputes in this case, and,

for brevity, Richard incorporates as if fully set forth herein, his Motion to Compel (Rec. Doc. 29),

Reply Memorandum in Support (Rec. Doc. 37) and the Court’s Order of December 19, 2019,

granting Richard’s Motion to Compel. (Rec. Doc. 49); Richard’s Motion for Attorney’s Fees (Rec.

Doc. 50) and Reply Memorandum in Support (Rec. Doc. 57); and Richard’s Motion for Sanctions

(Rec. Doc. 58) and the Court’s Order of March 27, 2020 (Rec. Doc. 93). Following the pretrial

conference held on February 11, 2020, the Court ordered the parties attend a discovery conference
      Case 2:19-cv-11149-LMA-DMD Document 94 Filed 03/31/20 Page 2 of 8



with Magistrate Dana M. Douglas to “review discovery requests, requests for admissions, and initial

disclosures that have been served; the response, or lack thereof, to such requests; any disagreements

the parties may have with respect to such requests and responses; and any witness and exhibit lists.”

(Rec. Doc. 72) In addition to attending the conference, the parties were ordered to “bring to the

conference all discovery requests filed by a party, responses to such requests, and evidence of such

requests and responses having been served.” Id.

       The discovery conference was held on March 9, 2020. Counsel for Richard complied with

the Order, bringing a copy of all discovery requests and responses that had been served in the case.

Counsel for REC Marine brought no discovery to the conference, in flagrant violation of the Court’s

Order. At the conference, Magistrate Douglas reviewed the discovery requests and responses, as well

as an affidavit executed by a process server who personally served counsel for REC Marine with

discovery requests. Magistrate Douglas addressed a number of outstanding discovery-related issues

and ordered: (1) Requests for Admission to REC Marine Logistics, LLC, Offshore Transport

Services, L.L.C. and Gulf Offshore Logistics, L.L.C. were deemed admitted pursuant to Federal Rule

of Civil Procedure 36; (2) REC Marine to verify its responses to Richard’s First Set of

Interrogatories by Friday, March 13, 2020; and (3) all three entities to respond to Richard’s Second

Requests for Production, including produce the entire safety manual, by no later than Friday, March

13, 2020 at 3:00 p.m. (Rec. Doc. 79). This was yet another in a long line of Orders related to

discovery in this lawsuit. Unfortunately, just like the Orders previously issued by the Court and the

Magistrate, the entities have refused to comply. No verification was provided, and no documents

were produced to the Magistrate as ordered.




                                                  2
         Case 2:19-cv-11149-LMA-DMD Document 94 Filed 03/31/20 Page 3 of 8



         The three entities now ask the Magistrate to reconsider her ruling. See Rec. Doc. 87 (“REC

Marine Logistics, LLC., et.al., move that the Magistrate Judge reverse and re-issue her ruling of 9th

March 2020, as premature and incorrect...”). Lest their be any doubt, this Motion is yet another in

a long line of attempts by REC Marine to delay and stall this lawsuit. A review of the docket in this

matter will show REC Marine and the Third-Party Defendants have engaged in a deliberate delay

of the resolution of the claims brought in this lawsuit. Neither REC Marine nor the Third-Party

Defendants should be rewarded by the Court for these actions. The Magistrate’s Order was

appropriate given the conduct of REC Marine et al, and REC Marine et al have failed to provide

sufficient justification for it to be changed in any manner.

                                II. ARGUMENT & AUTHORITY

         Federal law affords the magistrate judge broad discretion in the resolution of non-dispositive

matters. See Fed. R. Civ. P.72(a). A party aggrieved by the magistrate judge's ruling may appeal to

the district judge within fourteen days after service of the ruling. Id. The district judge may reverse

only upon a finding that the ruling is “clearly erroneous or contrary to law.” 28 U.S.C. §

636(b)(1)(A); Fed. R. Civ. P. 72(a). In order to meet this high standard, the district judge must be

“left with a definite and firm conviction that a mistake has been committed.” Yelton v. PHI, Inc.,

284 F.R.D. 374, 376 (E.D. La. 2012) (internal quotation marks omitted). Instead of appealing the

Magistrate’s Order the District Court, as is allowed under the Federal Rules of Civil Procedure, REC

Marine has asked the Magistrate to reverse herself, with no justification. Perhaps this is an attempt

to avoid the “clearly erroneous or contrary to law” standard that would be applied by the District

Court.




                                                   3
       Case 2:19-cv-11149-LMA-DMD Document 94 Filed 03/31/20 Page 4 of 8



        A.       Service of the underlying sets of discovery was proper

        As the Magistrate was informed during the discovery hearing, the history of service attempts

in this lawsuit is both long and absurd in the lengths to which undersigned counsel was required to

go. Initially, on October 3, 2019, discovery requests signed by counsel were served on REC Marine,

Gulf Offshore Logistics and Offshore Transport Services via email sent by undersigned counsel’s

paralegal. Ex. 1. On the same date, counsel for the three entities (Fred Salley) responded via email:

        You are not authorized by the federal rules to serve any pleadings on opposing
        counsel. Counsel must effect service themselves under their name on opposing
        counsel. It is a federal court of law and record--paralegals do not posses the required
        qualifications or exposure, and are not members of the state bar or federal bar.

Ex. 2 at p. 2.

        On the same date, undersigned counsel re-served the discovery, requesting Fred Salley

provide the specific Federal Rule that forbade his paralegal from serving discovery signed by an

attorney. Id. at p. 1. No Federal Rule of Civil Procedure was ever cited by Salley in support of his

refusal to accept the initial service. Salley did however respond via email, claiming that the

discovery was not valid, and that undersigned counsel had somehow violated unstated bar rules:

        Eric:
        If you are not correctly/currently admitted to the EDLA, this discovery initiated by
        you would not be valid. As an officer of the Court, I am obliged to point out any
        probable discrepancies in the bar rules.

Ex. 3 at p. 3. At the time discovery was served, undersigned counsel had been admitted pro hac vice

in this case. (Rec. Doc. 6). Undersigned counsel responded and asked Salley if he was objecting

to service of the email that had been made, but no response was ever provided. Ex. 3.

        Out of an abundance of caution, Richard’s local counsel, Josh Koch, who is admitted to the

bar of the Eastern District of Louisiana re-served the discovery a third time, signing the requests


                                                  4
      Case 2:19-cv-11149-LMA-DMD Document 94 Filed 03/31/20 Page 5 of 8



himself, and serving via private process server. Ex. 4. Based on the difficulties in service

previously, Richard also served additional sets of discovery, as noted on Mr. Koch’s letter. Id.

Relevant for this Response, the additional discovery included Richard’s Second Requests for

Production and Richard’s First Request for Admissions to all three entities. Id. This discovery was

served on Fred Salley at the address provided on his signature block included on REC Marine’s

Complaint: 77378 Hwy 1081 Cretien Annex, Covington, Louisiana 70434. Ex. 4; See Rec. Doc. 1

at p. 4. This also happens to be the address provided by Salley in his signature block on the

underlying Motion. See Rec. Doc. 87 at p. 1. A search of the Louisiana State Bar Association

Membership Directory for Fred Salley indicates this address is also his primary address listed with

the Louisiana State Bar. Ex. 5.

       At the discovery conference, the Magistrate was provided with the affidavit of the private

process server who confirmed that the discovery was served on Salley at this address. Ex. 6. This

was done in accordance with Fed R. Civ. P. 5(b):

       (b) Service: How Made.

       (1) Serving an Attorney. If a party is represented by an attorney, service under this
       rule must be made on the attorney unless the court orders service on the party.

       (2) Service in General. A paper is served under this rule by:

               (A) handing it to the person;

               (B) leaving it:

                       (i) at the person's office with a clerk or other person in charge or, if
                       no one is in charge, in a conspicuous place in the office; or

                       (ii) if the person has no office or the office is closed, at the person's
                       dwelling or usual place of abode with someone of suitable age and
                       discretion who resides there;


                                                  5
      Case 2:19-cv-11149-LMA-DMD Document 94 Filed 03/31/20 Page 6 of 8



Fed R. Civ. P. 5(b). As the Magistrate will recall, at the discovery conference Salley denied ever

having received the discovery that was served. Now, in apparent attempt to change the Magistrate’s

Order, Salley challenges the method of service by changing his story and claiming that service was

in violation of the Local Rules of the Eastern District of Louisiana. Rec. Doc. 87-2 at p. 1. No Local

Rule is cited in support of this allegation. Salley next complains that the proper method for service

when documents are not filed with the court is “the use of counsel’s bar registered, email address,

which are contained within the signature block appearing on counsel’s documents or other published

papers.” Rec. Doc. 87-2 at p. 1. As shown above, Salley’s requested method was actually tried

multiple times by undersigned counsel and his office, to no avail. Salley refused to accept service

multiple times via email and now complains to this Honorable Court that he was not served via the

same. It would be a laughable argument if this case was not about severe head, neck, back and

shoulder injuries suffered by a 32 year old seaman, through no fault of his own.

       Under Federal Rule of Civil Procedure 36(a), requests for admissions are deemed admitted

if not answered within 30 days. See Hulsey v. Texas, 929 F.2d 168, 171 (5th Cir. 1991) (“Under

Federal Rule of Civil Procedure 36(a), a matter in a request for admissions is admitted unless the

party to whom the request is directed answers or objects to the matter within 30 days.”). The

Magistrate’s ruling was not in violation of any of the longstanding rules governing discovery. REC

Marine et al have failed to respond to requests for admissions that were validly served. In her Order,

Magistrate Douglas followed the existing law regarding this failure, and applied it to the underlying

facts in this case. The decision should not be modified in any manner. REC Marine has presented

no case law and no new facts in support of its request. There is no justification for the Magistrate

to reverse her prior ruling. REC Marine had literally months to respond to discovery that was validly


                                                  6
      Case 2:19-cv-11149-LMA-DMD Document 94 Filed 03/31/20 Page 7 of 8



served. Instead of doing so, the entities and their counsel simply ignored it. Now, in accordance

with the Federal Rules of Civil Procedure, the entities must pay the cost for this refusal.

       B.      The Motion only addresses a portion of the Magistrate’s Order

       Although REC Marine et al continue to complain about service of the second set of requests

for production and first requests for admission, they fail to in any way challenge the remainder of

the Magistrate’s Order following the discovery conference. The Magistrate’s Order governed more

than just the discovery personally served on Salley, it also addressed REC Marine et al’s failure to

provide responsive documents in response to the First Requests for Production and failure to verify

Interrogatory responses. The Magistrate also Ordered: (1) REC Marine to verify its responses to

Richard's First Set of Interrogatories by Friday, March 13, 2020; and (2) the production of the entire

safety manual, by no later than Friday, March 13, 2020 at 3:00 p.m. (Rec. Doc. 79). Neither of these

was done by REC Marine, with no justification. REC Marine et al failed to address this portion of

the Order, and provide no rationale for why it should be modified in any way.

                                       III. CONCLUSION

        The Magistrate correctly applied longstanding law to the facts related to this discovery

dispute. The Magistrate’s Order should not be changed in any way.




                                                  7
      Case 2:19-cv-11149-LMA-DMD Document 94 Filed 03/31/20 Page 8 of 8



       WHEREFORE, Richard prays the Court deny REC Marine et al’s Motion, and for all other

relief to which he may be entitled.

                                              Respectfully submitted,

                                              /s/ Eric J. Rhine
                                              Eric J. Rhine (admitted PHV)
                                              Texas Bar No. 24060485
                                              erhine@spaglaw.com
                                              SPAGNOLETTI LAW FIRM
                                              401 Louisiana Street, 8th Floor
                                              Houston, Texas 77002
                                              Telephone:      713-653-5600
                                              Facsimile:      713-653-5656

                                              KOCH & SCHMIDT, LLC
                                              R. Joshua Koch, Jr. (Bar Roll No. 7767)
                                              650 Poydras Street, Suite 2660
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 208-9040
                                              Facsimile: (504) 208-9041

                                              ATTORNEYS FOR RICHARD


                                 CERTIFICATE OF SERVICE

        I hereby certify that service of the foregoing was automatically accomplished on all counsel
of record through CM/ECF Notice of Electronic Filing in accordance with the Federal Rules of Civil
Procedure on this 31st day of March, 2020.

                                                     /s/ Eric J. Rhine
                                                     Eric J. Rhine




                                                 8
